Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01603-MEH

NICHOLAS MOSES, and
JOHN MOSES,

       Plaintiffs,

v.

POLICE CORPORAL JOSEPH LAMB, in his individual capacity, and
POLICE OFFICER BEN HIMES, in his individual capacity,

      Defendants.
_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       Following the filing of the Amended Complaint by Plaintiffs Nicholas Moses and John

Moses (together, “Plaintiffs”), Defendant Ben Himes (“Himes”) filed the pending motion to

dismiss (“Motion”). ECF 40. As they did in their original Complaint, Plaintiffs assert claims

against Defendants Joseph Lamb (“Lamb”) and Himes pursuant to 42 U.S.C. § 1983 for alleged

excessive force in violation of the Fourth Amendment. Am. Compl. at ⁋⁋ 82–139. Himes’ Motion

seeks dismissal of the sole claim against him and asserts qualified immunity. ECF 40. The Motion

is fully briefed, and the Court finds that oral argument would not materially assist it. As set forth

below, this Court grants Himes’ Motion.

                                        BACKGROUND

       As an initial remark, the Court notes that the facts alleged in the original Complaint and

the Amended Complaint are substantially the same. The Court reproduces the allegations from its
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 2 of 14




prior order solely for the sake of coherency. With that in mind, the Court views the following facts

as material to its analysis.

        On June 7, 2018, Plaintiffs allege that they were in a truck parked in a public parking lot

located near Mudrock’s Tap and Tavern at 585 E. South Boulder Road, Louisville, Colorado

80027. Compl. at ⁋ 14. A Mudrock’s employee called the Louisville Police Department to report

that Plaintiffs were using narcotic drugs. Id. at ⁋ 15. Lamb responded to this call; Himes arrived

shortly after Lamb. Id. at ⁋ 17. When Lamb arrived, he pulled his vehicle in front of Plaintiffs’

truck. Id. at ⁋ 18. Lamb unholstered his gun, pointed it at Nicholas Moses (“Nicholas”), and

ordered him to get out of the truck. Id. at ⁋ 19. After arriving, Himes parked his patrol car

perpendicular to Plaintiffs’ truck, exited his vehicle, pulled out his gun, and pointed it at Plaintiffs.

Id. at ⁋ 24.

        Responding to Lamb’s commands, Nicholas exited his vehicle and walked backwards

toward Lamb with his hands raised. Id. at ⁋ 25. Lamb told Nicholas he would be taken into

custody, at which point Nicholas ran back into his truck and attempted to drive away. Id.

Continuing to point their guns, Defendants followed Nicholas and tried to pull him from the truck.

Id. at ⁋ 26. At this point, Defendants could see John Moses (“John”) in the vehicle with Plaintiffs’

puppy, Dozer. Id. Lamb then held his gun to Nicholas’ neck. Id. at ⁋ 27. In reaction, Himes

“pushed” Lamb away from the truck and pulled out his taser. Id. at ⁋ 28. Himes deployed the

taser but did not directly strike Nicholas. Id. at ⁋ 29. Himes then moved approximately fifteen

feet away from the truck. Id. at ⁋ 30.

        Nicholas attempted to flee by turning the wheels away from the officers and putting the

truck in drive. Id. at ⁋ 33. In doing so, Nicholas caused his truck to hit Lamb’s vehicle, remaining

pinned against it for thirty seconds. Id. at ⁋ 37. Unsuccessful in his escape driving forward,




                                                   2
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 3 of 14




Nicholas put his truck in reverse and drove straight backward into a tree. Id. at ⁋ 39. Then, again

turning the wheels of the truck away from Defendants, Nicholas put the truck in drive and drove

forward. Id. at ⁋ 39. From Nicholas turning the wheels of the truck to driving forward, eight

seconds elapsed. Id. at ⁋ 40. As Nicholas drove forward, the truck began to pass Defendants. Id.

at ⁋ 41. Lamb fired his gun at the truck, striking Nicholas in the arm and killing the puppy, Dozer.

Id. at ⁋ 53.

        After being shot, Nicholas stopped the truck about fifteen feet away from when he had put

it in drive. Id. at ⁋ 56. Lamb ordered Nicholas to exit the truck, but he “was in shock and crying

with pain from the bullet wound.” Id. at ⁋ 57. Lamb tried to open the driver’s door, but three

bullets hit the door handle, making it inoperable from the outside. Id. Meanwhile, Himes

instructed John to exit the truck and walk backward toward him with his hands up. Id. at ⁋ 58.

John replied that he could not get out of the truck, since he was holding Nicholas’ arm to stop the

bleeding. Id. At some point, John did exit the truck. Id. at ⁋ 59. John cooperated with Defendants’

commands, including getting down on his knees. Id. at ⁋ 62. Before Himes attempted to place

John in handcuffs, Nick told Himes to be careful when handcuffing John because “he was injured

and handcuffing would exacerbate his injuries.” Id. at ¶ 62. John also told Himes that “he could

not place his hands on his head and interlock his fingers.” Id. When placing the handcuffs, Himes

“wrenched” John’s arms behind his back. Id. at ¶ 63. This action caused him to scream out in

pain. Id. “Eventually, after multiple efforts by Himes to force [John’s] arms behind is back, and

blood-curdling screams in response from [John], Himes asked what was wrong with [his] arms.”

Id. John responded that he had “severe arthritis in his shoulders[,]” and that “if he continued to

try to force his arms behind his back . . . he would dislocate [John’s] shoulders.” Id.




                                                 3
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 4 of 14




        Despite this warning, Himes continued to attempt to handcuff John. Id. He wrenched

John’s arms “approximately ten times” before he grabbed a second pair of handcuffs. Id. at ¶ 64.

John continued to experience pain as Himes tried to handcuff him using both pairs of handcuffs.

Id. Himes eventually succeeded in handcuffing John. Id. While in jail the next week, John’s

“shoulder were extremely sore.” Id. at ¶ 67. He alleges that the handcuffing “had exacerbated the

arthritis in his shoulders and left him with an injury that lasted at least one week.” Id. Himes’

actions also caused injury to John’s back, forcing him “to use a wheelchair during part of his stay

at the jail.” Id.

                                       LEGAL STANDARDS

        The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

of a motion to dismiss, means that the plaintiff pled facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires

a two-prong analysis. First, a court must identify “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal conclusions, bare

assertions, or merely conclusory. Id. at 680. Second, the Court must consider the factual

allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general

that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not




                                                   4
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 5 of 14




nudged their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

Cir. 2008)). “The nature and specificity of the allegations required to state a plausible claim will

vary based on context.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

2011). Thus, while the Rule 12(b)(6) standard does not require that a plaintiff establish a prima

facie case in a complaint, the elements of each alleged cause of action may help to determine

whether the plaintiff has set forth a plausible claim. Khalik, 671 F.3d at 1192. However,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more than labels

and conclusions” or merely “a formulaic recitation of the elements of a cause of action,” so that

“courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct,” the complaint has made an allegation, “but it has not shown that

the pleader is entitled to relief.” Id. (quotation marks and citation omitted).

                                            ANALYSIS

       As mentioned above, Plaintiffs’ Amended Complaint asserts one claim against Himes for

violation of the Fourth Amendment pursuant to 42 U.S.C. § 1983. Himes argues for dismissal of

the claim, asserting qualified immunity. Mot. at 8. In support, Himes attached body worn camera

(“BWC”) footage. ECF 21 (conventionally submitted material). Plaintiffs contend that the Court




                                                  5
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 6 of 14




may not consider such evidence at the motion to dismiss stage. Resp. at 5–6. The Court will first

address the BWC footage before proceeding to the merits of the Motion.

I.     BWC Footage

       “Generally, the sufficiency of a complaint must rest on its contents alone.” Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir.2010). There are limited exceptions to this general rule

by which a court may consider materials beyond the four corners of the complaint. Id. These three

exceptions are: “(1) documents that the complaint incorporates by reference; (2) documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity; and (3) matters of which a court may take judicial notice.”

Id. (internal citations and quotations omitted). The parties again dispute whether the Court may

consider the BWC footage. As it did previously, regardless of whether the Court can consider the

footage without converting the Motion into a motion for summary judgment, see Fed. R. Civ. P.

12(d), the Court can adjudicate the Motion without reference to the footage. Accordingly, without

ruling on whether it can, the Court does not consider the footage here.

II.    Qualified Immunity

       Qualified immunity protects from litigation a public official whose possible violation of a

plaintiff's civil rights was not clearly a violation at the time of the official’s actions. See Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982). It is an entitlement not to stand trial or face the other

burdens of litigation. Ahmad v. Furlong, 435 F.3d 1196, 1198 (10th Cir. 2006) (internal quotations

and citations omitted). The privilege is an immunity from suit rather than a mere defense to

liability. Id. The defense of qualified immunity requires that “(1) a reasonable jury could find

facts supporting a violation of a constitutional right, which (2) was clearly established at the time

of the defendant’s conduct.” Estate of Smart by Smart v. City of Wichita, 951 F.3d 1161, 1169




                                                  6
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 7 of 14




(10th Cir. 2020). The Supreme Court in Pearson v. Callahan emphasized that courts have the

discretion to decide “which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand.” 555 U.S. 223, 236

(2009); see also Christensen v. Park City Mun. Corp., 554 F.3d 1271, 1277 (10th Cir. 2009). Here,

the Court will begin by analyzing whether Plaintiffs have cited to clearly established law.

       A.      Clearly Established

       The second element of qualified immunity requires Plaintiffs to show that their right

against excessive force under the circumstances alleged is supported by clearly established

law. Quinn v. Young, 780 F.3d 998, 1013 (10th Cir. 2015). The Tenth Circuit has unambiguously

emphasized that it is a plaintiff’s burden to cite to cases that satisfy the burden of demonstrating

the asserted law is clearly established. Thomas v. Durastanti, 607 F.3d 655, 669 (10th Cir. 2010)

(“The plaintiff bears the burden of citing to us what he thinks constitutes clearly established

law.”); see also Gutierrez v. Cobos, 841 F.3d 895, 903 (10th Cir. 2016) (“Plaintiffs failed to carry

their burden of showing that [the defendants] violated clearly established federal law because their

counsel did not make any legal argument in the district court to rebut qualified immunity.”); Rojas

v. Anderson, 727 F.3d 1000, 1004 (10th Cir. 2013) (finding that, although the plaintiff “might well

have been able to satisfy us that Defendants’ actions violated his clearly established rights,” the

plaintiff “through his counsel, [has simply] failed to carry the burden assigned to him by

law.”); Smith v. McCord, 707 F.3d 1161, 1162 (10th Cir. 2013) (“[The plaintiff], through his

counsel, failed to carry the burden assigned him by law.”). “The relevant, dispositive inquiry in

determining whether a right is clearly established is whether it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Casey, 509 F.3d at 1283–84

(quoting Saucier v. Katz, 533 U.S. 194, 207 (2001)). For the law to be clearly established, there




                                                 7
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 8 of 14




must be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts must support the position. Doe v. Woodard, 912 F.3d 1278, 1289 (10th

Cir. 2019), cert. denied sub nom., I.B. v. Woodard, — U.S. —, 139 S. Ct. 2616 (2019); Quinn, 780

F.3d at 1005.

       Historically, the Tenth Circuit has stated that in the Fourth Amendment context,

“because excessive force jurisprudence requires an all-things-considered inquiry with careful

attention to the facts and circumstances of each particular case, there will almost never be a

previously published opinion involving exactly the same circumstances.” Estate of Booker v.

Gomez, 745 F.3d 405, 427 (10th Cir. 2014) (quoting Casey, 509 F.3d at 1284). Therefore, “[a

court] cannot find qualified immunity whenever [it] find[s] a new fact pattern.”

Id. (quoting Casey, 509 F.3d at 1284). In other words, the court concluded that the facts need not

be precisely analogous for the purpose of determining whether relevant law was clearly

established.

       But, recent decisions by the Supreme Court have emphasized the importance of finding

analogous factual circumstances when determining whether relevant law was clearly established.

In Kisela v. Hughes, — U.S. —, 138 S. Ct. 1148, 1152 (2018), the Court stated “[s]pecificity is

especially important in the Fourth Amendment context, where the Court has recognized that it is

sometimes difficult for an officer to determine how the relevant legal doctrine,

here excessive force, will apply to the factual situation the officer confronts.” The Court ruled that

“[u]se of excessive force is an area of the law ‘in which the result depends very much on the facts

of each case . . . .” Id. at 1153 (emphasis added) (quoting Mullenix v. Luna, 577 U.S. 7, 13

(2015)). The Court concluded that “police officers are entitled to qualified immunity unless

existing precedent ‘squarely governs’ the specific facts at issue.” Id. (emphasis added)




                                                  8
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 9 of 14




(quoting Mullenix, 577 U.S. at 13). Absent a showing of an analogous circumstance, the Supreme

Court has stated that only in a “rare obvious case” will an officer’s unlawful actions be sufficiently

clear to overcome qualified immunity. City of Escondido, v. Emmons, — U.S. —, 139 S. Ct. 500,

504 (2019).

       Plaintiffs cite to the same four cases as they did in their briefing on the previous motion to

dismiss to demonstrate clearly established law: Fisher v. City of Las Cruces, 584 F.3d 888, 901

(10th Cir. 2009), Walton v. City of Southfield, 995 F.2d 1331, 1333–34 (6th Cir. 1993), superseded

by statute on other grounds as recognized in Rudolph v. Babinec, 939 F.3d 742 (6th Cir. 2019),

Vondrak v. City of Las Cruces, 535 F.3d 1198, 1209 (10th Cir. 2008), and Roosevelt-Hennix v.

Prickett, 717 F.3d 751, 754–59 (10th Cir. 2013). The Court incorporates its prior analysis on these

cases in finding that none of them demonstrate clearly established law. ECF 31 at 9–14.

       In addition, Plaintiffs cites five additional cases, two of which are Ali v. Duboise, 763 F.

App’x 645, 651 (10th Cir. 2019) (finding that a defendant “twice deliberately and unnecessarily

manipulated [the plaintiff’s] arms or shoulder . . . in a way that caused excruciating pain”

sufficiently pleaded “more than a de minimis use of physical force”) and Plascencia v. City of St.

George, 705 F. Supp. 2d 1276, 1286–87 (D. Utah 2010) (finding that it is the “patently

unreasonable conduct” and the “unwarranted nature of the force” that matters as opposed to any

sensitive due to an arthritic condition”). As for Ali, an unpublished opinion, even from the Tenth

Circuit, does not demonstrate clearly established law. Mecham v. Frazier, 500 F.3d 1200, 1206

(10th Cir. 2007) (“An unpublished opinion . . . provides little support for the notion that the law is

clearly established on this point,”). Regarding Plascencia, this is a District Court case and also

cannot clearly establish the law. Woodard, 912 F.3d at 1289.




                                                  9
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 10 of 14




        Plaintiff’s three other cases are published Tenth Circuit opinions: Morris v. Noe, 672 F.3d

 1185, 1190, 1195–96 (10th Cir. 2012); Olsen v. Layton Hills Mall, 312 F.3d 1304, 1309–10, 1315

 (10th Cir. 2002); Casey v. City of Fed. Heights, 509 F.3d 1278, 1282–83 (10th Cir. 2007).

 Plaintiffs cite these cases for the proposition that an officer’s use of force is unconstitutional when

 used against individuals “who were not suspected of serious crimes, posed little to no threat, and

 put up little to no resistance.” McCoy v. Meyers, 887 F.3d 1034, 1052 n.21 (10th Cir. 2018).

        However, the Court finds all three cases materially different from the one here. In Morris,

 the officer threw the suspect to the ground and then handcuffed him. 672 F.3d at 1190. In Olsen,

 there were allegations that the plaintiff resisted arrest by tensing up his muscles. 312 F.3d at 1310.

 Finally, in Casey, officers used a taser to subdue the plaintiff and “repeatedly banged his face into

 the concrete.” 509 F.3d at 1280. None of these cases concern the alleged use of excessive force

 in only applying handcuffs to a compliant individual with a preexisting condition like arthritis after

 that person attempted to flee. Because of these differences, the Court finds that Plaintiffs have not

 provided a case that “squarely governs” the specific facts of their case. Kisela, 138 S. Ct. at 1153. 1

        The Court is mindful that in the Fourth Amendment context, there will likely never be two

 cases factually identical. Estate of Booker, 745 F.3d at 427. Yet, the Supreme Court has




 1
   The Tenth Circuit has held that it “may conclude a constitutional right was clearly established,
 even in the absence of similar prior cases, if the force is clearly unjustified based on the Graham
 factors.” Morris, 672 F.3d at 1197–98. These three, non-exclusive factors are: (1) severity of
 the suspected crime, (2) whether the suspect poses an immediate threat to the safety of the
 officers or others, and (3) whether the suspect is actively resisting arrest or attempting to evade.
 Fisher, 584 F.3d at 894 (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). In Morris, the
 Court weighed these factors in favor of finding a clearly established right against forceful
 takedown when the suspect was merely a misdemeanant and posed no threat to others. Morris,
 672 F.3d at 1198. Whatever similarities may exist between Morris and this case regarding the
 application of the Graham factors, the parties have not cited (and the Court did not find) a case
 in which the District Court applied the factors to find clearly established law when it otherwise
 did not exist. The Court declines to do so now.


                                                   10
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 11 of 14




 emphasized that the clearly established law may not be defined at “a high level of generality.” City

 of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). The Supreme Court has instructed lower

 courts to find factual “[s]pecificity . . . in the Fourth Amendment context.” Id. Like last time,

 Plaintiffs do an admirable job in attempting to reference clearly established law, but they are

 essentially left solely with the general proposition stated in Fisher, and the Court cannot accept

 that as sufficient for finding clearly established law. It is Plaintiffs’ burden to cite to this Court

 cases establishing the specific, clearly established law. Thomas, 607 F.3d at 669. Based on the

 cited cases, the Court finds Plaintiffs have not met their burden. Accordingly, the Court finds

 qualified immunity proper for lack of clearly established law.

        B.      Constitutional Violation

        Even if Plaintiffs had met their burden of demonstrating clearly established law, the Court

 finds that Plaintiffs fail to establish a constitutional violation. The crux of this Court’s prior

 dismissal of Plaintiffs’ claim concerned the lack an actual injury. “An excessive force claim that

 includes a challenge to the ‘[m]anner or course of handcuffing’ requires the plaintiff to show both

 that ‘the force used was more than reasonably necessary’ and ‘some non-de minimis actual

 injury.’” Donahue v. Wihongi, 948 F.3d 1177, 1196 (10th Cir. 2020) (quoting Fisher, 584 F.3d at

 897–98). The Tenth Circuit is “consistent that in handcuffing cases, a plaintiff must establish some

 non-de minmis actual injury.” Fisher, 584 F.3d at 898. A review of Tenth Circuit case law reveals

 that the Tenth Circuit has not held that pain alone can satisfy the actual injury requirement. See

 Mglej v. Gardner, 974 F.3d 1151, 1170 (10th Cir. 2020) (finding an actual, non-de minimis injury

 in case of “lasting physical injury . . . and [] extreme prolonged pain”); Ali, 763 F. App’x at 651

 (finding that “excruciating pain” caused by two instances of deliberately and unnecessarily

 manipulating the plaintiff’s arms and shoulders was sufficient to state a claim); Cortez v.




                                                  11
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 12 of 14




 McCauley, 478 F.3d 1108, 1129 (10th Cir. 2007) (determining that evidence of “red marks that

 were visible for days” was not sufficient to establish an actual injury); Koch v. City of Del City,

 660 F.3d 1228, 1248 (10th Cir. 2011) (finding that “superficial abrasions” did not constitute an

 actual injury); Donahue, 948 F.3d at 1197 (holding no actual injury when the plaintiff sustained

 bruising but “no evidence of permanent injury”). In fact, the Fisher court implied that pain alone

 would not constitute an actual injury. Fisher, 584 F.3d at 900 (“This case does not involve only a

 self-serving affidavit asserting pain alone, without corroborating facts.”).

        To remedy their prior deficiencies, Plaintiffs added new allegations. These include that

 Himes wrenched John’s arms “approximately ten times” before grabbing a second pair of

 handcuffs, and that while in jail the next week, John alleges that the handcuffing “had exacerbated

 the arthritis in his shoulders and left him with an injury that lasted at least one week.” Am. Compl.

 at ¶ 64. Plaintiffs also allege that Himes’ actions caused injury to John’s back, forcing him “to use

 a wheelchair during part of his stay at the jail.” Id. However, the Court finds that these are bare

 and conclusory allegations. Plaintiffs allege some non-specific injury that lasted for a week and

 required John to use a wheelchair, but they do not specify what the injury is and how it is different

 from pain generally.

        This is in contrast with the cases cited by Plaintiffs. For example, in Vondrak, the plaintiff

 was diagnosed with nerve damage from handcuffs, and the plaintiff in Roosevelt-Hennix needed

 surgery from the use of a taser. Both of those cases involved an actual, identifiable injury.

 Similarly, in Morris, after being tackled, the plaintiff was taken to the hospital for thirty days for

 treatment concerning novel hip injuries. 672 F.3d at 1190. Here, the Court is left wondering

 exactly what injury John suffered as a result of Himes’ actions. Also, there is no way for the Court

 to determine if the injuries (whatever they might be) are new or simply related to John’s preexisting




                                                  12
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 13 of 14




 arthritis. 2 Without that information, the Court cannot find that Plaintiffs have plausibly pleaded a

 constitutional violation. Iqbal, 556 U.S. at 679.

 III.   Leave to Amend

        “In dismissing a complaint for failure to state a claim, the court should grant leave to amend

 freely ‘if it appears at all possible that the plaintiff can correct the defect.’” Triplett v. LeFlore

 Cty., Oklahoma, 712 F.2d 444, 446 (10th Cir. 1983) (quoting 3 Moore’s Federal Practice, ⁋ 15.10

 & n. 2 (1983)). Plaintiffs have not made a request for leave to amend in their briefing. “Trial

 courts are equipped with means . . . to ‘insist that the plaintiff put forward specific, nonconclusory

 factual allegations,’ . . . to assist the court in determining whether qualified immunity ought to be

 imposed at this earliest possible stage or whether the complaint is sufficiently plausible.” Robbins,

 519 F.3d at 1249 (quoting Crawford-El v. Britton, 523 U.S. 574, 597 (1998)). Specifically, the

 Court “may insist that the plaintiff put forward specific, nonconclusory allegations that

 establish . . . cognizable injury in order to survive a prediscovery motion for dismissal . . . .”

 Cawford-El, 523 U.S. at 598. The Court already provided such an opportunity to Plaintiffs.

 Crucially, the Court dismissed the original claim against Himes for lack of clearly established law.

 The Court has done so again here. Allowing amendment for a second time is likely futile.

 Accordingly, the Court dismisses Plaintiffs’ claim with prejudice.

 IV.    Discovery

        The case is currently stayed. Defendants moved for a stay of discovery to allow the Court

 to rule on Himes’ Motion. The Court has done so. Therefore, the Court lifts the stay. Plaintiffs




 2
  As in the prior order, the Court questions whether arthritis (a degenerative condition) can
 constitute an “injury” that can be exacerbated for purposes of the Fourth Amendment.


                                                  13
Case 1:20-cv-01603-MEH Document 50 Filed 01/22/21 USDC Colorado Page 14 of 14




 and Lamb are directed to confer regarding amendment of the Scheduling Order and submit a joint

 proposed schedule to hegarty_chambers@cod.uscourts.gov on or before January 29, 2021.

                                           CONCLUSION

        For the reasons stated above, Himes’ Motion [filed December 18, 2020; ECF 40] is

 granted, and the claim against Himes is dismissed with prejudice. Himes is dismissed from this

 case, and the Court directs the Clerk of the Court to adjust the case caption accordingly.

 Additionally, the stay of discovery is lifted.

        Entered this 22nd day of January, 2021, at Denver, Colorado.

                                                       BY THE COURT:




                                                       Michael E. Hegarty
                                                       United States Magistrate Judge




                                                  14
